This is a suit by the appellee, the owner of a building used by the appellant as a hotel, to recover possession of it and certain designated furniture and hotel equipment therein from the appellant, whose defense was that she was entitled to retain possession of all of this property as a tenant under an unexpired lease thereof. The appellant failed to substantiate this claim and possession of the property was awarded the appellee. This decree was affirmed by this Court, Claughton v. Ford,30 So.2d 805, prior to the adjournment of a former term thereof. Our judgment failed to award the appellee the statutory damages for appealing the case permitted by Sections 1971 and 1972, Code 1942, and the appellee now requests us to correct the judgment then rendered so as to award him this damage, and, as the value of the property does *Page 369 
not appear in the record, to remand the case to the Court below for the ascertainment thereof.
The appellant raises two objections to this motion (1) this Court lost its power to correct this judgment when it adjourned for the term at which the judgment was rendered, and (2) to allow this statutory damage would be to allow double damages.
This Court has uniformly held since the decision in October 1877 of the case of Cotton v. McGehee, 54 Miss. 621, that power to correct an error in the record of a judgment rendered by it at a former term so as to make the record thereof conform to the judgment it rendered is inherent in every court of record. This question was thoroughly discussed and pertinent authorities cited in Wilson v. Town of Handsboro, 99 Miss. 252, 54 So. 845, Ann. Cas. 1913E, 345.
It is true that in the case at bar the opinion rendered when it was decided makes no reference to an award of this damage, and we will assume, as is usually the case, that no oral reference was then made to it from the bench, but neither was necessary. It is mandatory on the Court to include this statutory damage in its judgments of this character and it is always done by its Clerk in recording the judgment unless omitted by him through mistake. It must, therefore, be considered to have been included in the judgment rendered when the case was decided.
The appellant's double damage claim is based on the theory that the double rent allowed a landlord against a tenant holding over is the sole measure of the landlord's damage therefor and excludes the award of this statutory damage. In this the appellant is in error. The damage allowed by Sections 1971 and 1972, Code 1942, is recoverable only in this Court and has no bearing on the amount of the recovery by a litigant in the courts below.
The measure here of this statutory damage is not the value of the property, the possession of which was awarded the appellee, for "the interest in it which is in controversy" is that only claimed by the appellant as *Page 370 
a tenant thereof, the value of which only is necessary to be ascertained in order to measure the damage to be here allowed. McKeithen et al. v. Bush, 201 Miss. 664, 30 So.2d 83; Firestone Tire  Rubber Co. v. Fried, 202 Miss. 370, 32 So.2d 454. Consequently, the motion will not be allowed for damages on the value of the property, McKeithen et al. v. Bush, supra, but only on the interest therein here in controversy, to which extent this motion will be sustained, and the case remanded for the ascertainment of that value. In McKeithen et al. v. Bush, supra, where an appellee requested the court by a motion to allow him statutory damages on the value of the land involved but was entitled only to the value of the interest therein in controversy, his request was denied and his motion was overruled. That case will not be here followed and insofar as it denied the appellee statutory damage on the value of the interest in the property involved it will be overruled. Whether the appellee there should be allowed damages on the interest in the property in controversy was not called to the attention of the Court nor discussed in the opinion. It was simply overlooked by both Court and counsel.
Motion sustained in part.